Pee Cubiam.
The action in this case was to recover a balance alleged to be dne for grading the lawn and planting trees, hedges, bushes, shrubbery and grass in front of the defendant’s apartment house in accordance with a contract entered into between the parties for that purpose, together with a small sum for extra work and materials. The ease was heard by the judge without a jury and judgment given for the plaintiff in the sum of $170.75, apparently representing a balance of $150 on the contract and $20.75 for extra work.
Payments had been made from time to time until the above balance remained and the controversy in the case was whether or not the work was done to the satisfaction of the defendant. There was evidence we think from which it could be inferred that the claim of dissatisfaction put forth by the defendant was not in good faith. This being true, it became a question of fact for the trial judge and his finding cannot be disturbed.
The judgment is affirmed, with costs.